WINTERSHEIMER, Justice.
This appeal is from a decision of the Court of Appeals which permitted the husband to take a credit from his $500 per month maintenance obligation for the amount the wife receives from her monthly social security benefits.
The legal issue is whether the judgment and settlement agreement included therein dated July 10, 1970, was a settlement of the parties’ property rights and renders the husband’s obligation for maintenance unmodifiable.
The parties were married for the first time in 1941 and divorced in 1968. Within five months they remarried on December 5, 1968. On July 10,1970, they were divorced for the second time and the circuit court approved a separation agreement which awarded the bulk of the marital estate to the husband but required him to pay the wife the sum of $500 per month for maintenance until she remarried or died. In 1987 the wife sought to hold the husband in contempt for his failure to pay maintenance for approximately two and a half years. The circuit judge refused to accept the claim by the husband of extreme hardship and that he should be given a credit for the wife’s social security benefits. The Court of Appeals reversed that part of the trial court’s judgment disallowing a credit for the social security benefits. The Court of Appeals held that the husband was entitled to a credit for social security benefits and stated that it believed there was an apparent conflict in the case law between Board v. Board, Ky., 690 S.W.2d 380 (1985) and Keplinger v. Keplinger, Ky., 610 S.W.2d 618 (1981). This Court accepted discretionary review.
In this case the 1970 property settlement agreement made no provisions for adjustments of maintenance due to subsequent social security benefits to which the wife has since become entitled. The agreement did not concern child support. The trial judge found that the husband was a successful owner of an auto parts business which had produced revenues in excess of $1 million per year, whereas the wife’s sole *782income was the $376 per month social security check.
The preface to the 1970 agreement clearly designates that the instrument is the final settlement of all of the parties’ property rights as distinguished from a provision for a mere right of support. Richey v. Richey, Ky., 389 S.W.2d 914 (1965). The only reservation in the agreement which would allow a modification of the $500 a month maintenance payment was for a showing of extreme hardship or change of circumstances as contemplated by the statute. K.R.S. 403.250; Cf. Gann v. Gann, Ky., 347 S.W.2d 540 (1961). We agree with the trial judge that the husband failed to make any showing of extreme hardship or a change in circumstances which would justify modification.
The proper application of any legal principle is governed by the facts of a particular case. In resolving the possible use of social security credit in any modification of a domestic settlement, we must first look at the facts. This case involved a pre-1972 property settlement only. Board, supra, is a 1980 matter dealing with child support only. Keplinger was a pre-1972 property agreement which purported to consider both child support and property rights. There is no apparent or necessary conflict between Board and Keplinger because each case applies to a different factual situation. Board held that a husband’s estate was entitled to a credit for social security death benefits paid for child support against the estate’s obligation for child support. Board carefully distinguished Keplinger. Keplinger, was a pre-1972 settlement agreement governing all the property rights of the parties. Board is not in conflict because it relates only to child support.
In contrast, this case involves social security benefits the wife has earned a right to receive by virtue of her marital relationship. A divorced spouse is entitled to benefits if the requirements of 42 U.S.C.A. § 402(b)(1) are fulfilled. Bell v. Bell, 257 Ga. 172, 356 S.E.2d 869 (1987). In this case the wife has clearly met the statutory requirements.
Other states which have considered the question have held that such benefits represent the amounts the wife has earned by virtue of her status under the social security law as a result of her participation in and contribution to the marriage. Bell, supra; Craver v. Craver, Mo., 649 S.W.2d 440 (1983). This is analogous to the marital rights acquired by either spouse as a result of the marital relationship. Cf. Goderwis v. Goderwis, Ky., 780 S.W.2d 39 (1989); Marcum v. Marcum, Ky., 779 S.W.2d 209 (1989); Walters v. Walters, Ky., 782 S.W.2d 607 (1990). The wife’s entitlement is by virtue of her prior marriage to the husband and does not reduce the benefits payable to the husband. See Craver, supra; Richard v. Richard, Tex.App., 659 S.W.2d 746 (1983). Therefore social security payments made through the account of the party charged do not constitute payments made by that party himself.
If the intentions of the parties had been to contract in the settlement agreement to permit a set off for social security payments, the settlement agreement should have so provided. Cf. Skelton v. Skelton, Fla., 449 So.2d 428 (1984).
It is the holding of this court that a pre-1972 property settlement which makes no provision for an adjustment of maintenance due to subsequent social security benefits is not modifiable. The agreement was a determination of the property rights as distinguished from a right of support.
The decision of the Court of Appeals is reversed, and the judgment of the trial court is reinstated.
COMBS, GANT, LAMBERT and VANCE, JJ., concur.
LEIBSON, J., dissents by separate opinion in which STEPHENS, C.J., joins.